Per Curiam.
Pursuant to a plea of guilty, the defendant was convicted of a February 19, 1981, theft of property in Lancaster County. This is a violation of Neb. Rev. Stat. § 28-511(1) (Reissue 1979) and is a Class IV felony, which authorizes a maximum term of imprisonment of 5 years. The District Court imposed a term of imprisonment of not less than 2 nor more than 3 years.
On appeal the defendant contends, and the State concedes, that where an indeterminate sentence is pronounced, Neb. Rev. Stat. § 83-1,105(1) (Reissue 1981) requires that “the minimum limit fixed by the court shall not be less than the minimum provided by law nor more than one-third of the maximum term . . . .”
The minimum limit imposed by the trial court was more than one-third of the maximum term. The conviction of the defendant is affirmed. The sentence is modified to provide that the defendant shall be confined to an institution under the jurisdiction of the Department of Correctional Services for a term of not less than 1 year 8 months and not more than 3 years.
Affirmed as modified.